Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-23, 25 and 27-30 are currently pending. Claims 1, 2, 8, 15, 19, 27 and 28 has been amended by Applicants’ amendment filed 01-24-2022. Claims 29 and 30 have been added by Applicants’ amendment filed 01-24-2022. No claims have been canceled by Applicants’ amendment filed 01-24-2022.

Applicant's election without traverse of Group I, claims 1-26, directed to a method for sample identification; and the election of Species without traverse as follows: 
Species (A): wherein assaying comprises assaying, in parallel, a plurality of drug therapies (instant claim 2),
Species (B): the method of claim 1 further comprising characterizing a response of the one or more drug therapies (instant claim 3),
Species (C): wherein forming the library of Patient-Derived Micro-Organospheres comprises forming more than 1,000 Patient-Derived Micro-Organospheres (instant claim 10),
Species (D): wherein the microfluidics apparatus is configured to maintain an approximately constant pressure within the one or more channels (instant claim 15),
Species (E): wherein exposing the plurality of droplets of unpolymerized mixture to a temperature of greater than 25 degrees C comprises flowing the plurality of droplets of unpolymerized mixture to a region of the microfluidics apparatus that is maintained at greater than 25 degrees C (instant claim 17), and


Claims 27 and 28 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 5-7, 9, 11-13, 16, 18, 20-22, 24 and 26 were previously withdrawn, and claim 17 is newly withdrawn by Applicant, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-4, 8, 10, 14, 15, 19, 23, 25, 29 and 30 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed February 17, 2021 is a CON of US Patent Application 17/118,586, filed December 10, 2020 (now abandoned), which claims the benefit of US Provisional Patent Application 63/120,719, filed December 2, 2020; which is a CIP of US Patent Application 16/838,010, filed April 1, 2020, which claims the benefit of US Provisional Patent Application 62/853,219, filed May 28, 2019.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 24, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Objections
The objection to claims 1, 14 and 19 is withdrawn due to Applicants’ amendment of the claims to spell out abbreviations in the first encounter of the claims, in the reply filed 01-24-2022.

Drawing Objections
The objections to the drawings are withdrawn as failing to comply with 37 CFR 1.84(p)(5) due to Applicants’ amendment of the Specification to include reference characters previously omitted, in the reply filed 01-24-2022.

Markush Objection
The objection to claims 1 and 8 is withdrawn due to Applicants’ amendment of the claim to properly states the intended Markush group, in the reply filed 01-24-2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 8, 10, 14, 15, 19, 23 and 25 is rendered moot under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention due to Applicants’ amendment of the claims to delete the indefinite terms, in the reply filed 01-24-2022.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 8, 10, 14, 15, 17, 19, 23 and 25 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Konry et al. (US Patent Application Publication No. 20170199173, published July 13, 2017; PCT filed June 26, 2015; effective filing date June 26, 2014) as evidenced by Matsuoka et al. (Polymer Journal, 2010, 42, 368-374).
	Konry et al. do not specifically exemplify a density of less than 5 x 106 cells/mL.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 8, 10, 14, 15, 17, 19, 23 and 25 is withdrawn under 35 U.S.C. 103 as being unpatentable over Konry et al. (US Patent Application Publication No. 20170199173, published July 13, 2017; PCT filed June 26, 2015; effective filing date June 26, 2014) in view of Barbie et al. (International Patent Application WO2016112172, published July 14, 2016) as evidenced by Matsuoka et al. (Polymer Journal, 2010, 42, 368-374) as evidenced by Shen et al. (US Patent Application Publication No. 2021/0285054, published September 16, 2021).
	The combined references of Konry et al. and Barbie et al. do not teach a flow rate of about 0.01 mL per min to about 100 mL/min.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: A “dissociated tissue sample” is interpreted to refer to a tissue sample that has undergone any type of physical, chemical, enzymatic and/or mechanical dissociation including, for example, the removal of a tissue sample from a patient (e.g., taking a blood sample or biopsy sample), such that a “dissociated tissue sample” can comprise, for example, a slice of tissue, cells, lysed cells, permeabilized cells, nucleic acids, proteins, etc.

Double Patenting
	The provisional rejection of claims 1-4, 8, 10, 14, 15, 17, 19, 23 and 25 is maintained, and claims 29 and 30 are newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, 14 and 31-39 of copending US Patent Application No. 16/838,010.

Response to Arguments
Applicant did not specifically indicate how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 8, 10, 14, 15, 19, 23, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Konry et al. (US Patent Application Publication No. 20170199173, published July 13, 2017; PCT filed June 26, 2015; effective filing date June 26, 2014; of record) in view of Desai et al. (US Patent Application Publication No. 20060141617, published June 29, 2006) as evidenced by Matsuoka et al. (Polymer Journal, 2010, 42, 368-374; of record). This is a new rejection necessitated by amendment of the claims in the response filed 01-24-2022.
claims 1 (in part), 2, 3, 8, 15, 19, 23 and 25, Konry et al. teach Konry et al. teach a microfluidic device provides high throughput generation and analysis of defined three-dimensional cell spheroids with controlled geometry, size, and cell composition, wherein the cell spheroids mimic tumor micro-environments including pathophysiological gradients, cell composition, and heterogeneity of the tumor mass mimicking the resistance to drug penetration providing more realistic drug response, and is used to test the effects of anti-tumor agents (interpreted as screening cancer therapy; and PDMOS, claim 1) (Abstract). Konry et al. teach a microfluidic device for the formation and analysis of cell spheroids, the device comprising: (a) a first inlet 10 for an oil, a second inlet 20 for a first aqueous suspension of cells, and a third inlet 30 for a polymerization mediator; the first inlet fluidically connected to a first microchannel, the second inlet fluidically connected to a second microchannel, and the third inlet fluidically connected to a third microchannel (interpreting the distance between inlets of Figure 1A as a total length of a path taken by dissociated tissue sample before combining with unpolymerized material is less than 10 cm); (b) a nozzle formed by a T-shaped intersection of the two or more of the first, second, and third microchannels, the nozzle capable of forming the aqueous droplets comprising the cells and the polymerization mediator (interpreted as driving the dissociated tissue sample and unpolymerized fluid matrix material through one or more microchannels); (c) an incubation chamber comprising a plurality of microchambers configured in two-dimensional array, the incubation chamber fluidically connected to the nozzle and capable of accepting and delivering said aqueous droplets individually into said microchambers (interpreted as culturing); (d) the microfluidic device comprising inlets, microchannels, outlets, valves, pumps, mixing zones, incubation chambers, vacuum channels, ports, heaters, vents, reservoirs, reagents or waste chambers (interpreted as a microfluidics apparatus that controls pressure and flow rate, and configured to maintain approximately constant pressure) and (e) one or more cell spheroids disposed in one or more microchambers (interpreted as a microfluidics apparatus that controls pressure and flow rate; configured to maintain approximately constant pressure; and interpreting the distance between inlets of Figure 1A as a total length of a path taken by dissociated tissue sample before combining with unpolymerized material is less than 10 cm, claims 1, 15 and 19) (paragraphs [0010]-[0014]; [0026]; [0089], lines 1-7; and Figure 1A). Konry et al. teach that the cell spheroid comprises one or more cells, or mixtures of different cell cell types adhered to an essentially spherical polymer scaffold, wherein the cell types include a tumor cells, an immune cell, stromal cell, and cells from a particular patient (interpreting tumor cells as receiving a tissue sample from a patient tumor; and tumor biopsy, claims 1 and 23) (paragraphs [0030]; [0032]; and [0077], lines 21-25). Konry et al. teach a method of making a plurality of cell spheroids, the method comprising: (a) providing the microfluidic device of item 1, an oil, a first cell suspension comprising a polymer precursor, and a polymerization mediator (interpreted as receiving a tissue sample, dissociating the tissue sample; and unpolymerized matrix material); (b) flowing the oil, first cell suspension and polymerization mediator into the first, second, and third inlets, respectively, whereby aqueous droplets suspended in the oil are formed by the nozzle of the microfluidic device, the droplet comprising cells of the first cell suspension, the polymer precursor, and the polymerization mediator (interpreted as driving the dissociated tissue through one or more channels of a microfluidics apparatus, flowing the droplets to a region maintained at 25oC or greater, and combining the dissociated tissue and the unpolymerized fluid matrix material to form a plurality of droplets); (c) allowing the polymer precursor to polymerize to form polymer scaffolds in the aqueous droplets, whereby a cell spheroid if formed in each droplet (interpreted as polymerizing the mixture to form PDMOS); (d) distributing the cell spheroids into the microchambers of the microfluidic device; (e) interrupting the flow of oil in the cell incubation chamber of the microfluidic device and flowing an aqueous solution into the incubation chamber, whereby cell spheroids are washed; (f) initiating flow of cell culture medium through the incubation chamber; (g) placing the device into an environment suitable for survival and/or growth of the cells in the cell spheroids (interpreted as culturing the PDMOS); and (h) allowing the cells in the cell spheroids to proliferate (interpreted as maturing and replicating) (interpreting the process as receiving; dissociating; forming by driving, combining, exposing, and culturing to replicate; and flowing the droplets to a region maintained at 25oC or greater, claims 1 and 17) (paragraphs [0040]-[0049]). Konry et al. teach that the cell spheroids have a diameter in the range from about 50 microns to about 900 microns (interpreted as PDMOS diameter between 50 and 500 microns, claim 1) (paragraph [0035]). Konry et al. teach in Example 1 that the microfluidic device depicted in Fig. 1A was used to prepare the spheroids of MCF7 breast cancer cells (interpreting MCF7 cells as receiving a dissociated tissue sample from a patient tumor), wherein three inlets of the device were simultaneously fed with mineral oil containing Span 80, and a suspension of MCF7 cells at 7-10 million cells/mL (interpreted as encompassing between 1 and 200 dissociated cells), and containing sodium alginate in Dulbecco’s Modified Eagle Medium (DMEM) containing fetal bovine serum, antibiotic antimycotic solution, and CaCl2, wherein the solutions were introduced via syringe pumps, the flow rates were 300 microliter/hour for the oil, 75 microliter/hour for the cells suspension, and 10 microliter/hour for the calcium solution (interpreting flow as being carried out at room temperature including 20 degrees or less); and that after the spheroids were produced, the flow of oil, cell suspension, and CaCl2 solution was stopped, the incubation chamber of the device was continuously perfused with cell culture medium, and the device was placed in a cell culture incubator maintained at 37oC (interpreted as receiving and dissociating; interpreting flow as being carried out at room temperature including 20 degrees or less; encompassing between 1 and 200 dissociated cells; laminar flow; and culturing, claim 1) (paragraph [0095]). Konry et al. teach that polyethylene glycol (PEG) is a crosslinked polyether that has good biocompatibility and low immunogenicity, wherein many PEG derivatives are capable of polymerization by free radical methods, such that PEG can be functionalized with acrylate and methacrylate groups at the chain ends, wherein 2-hydroxy-2-methyl-propiophenone can be used as photoinitiator for polymerization by UV light (interpreted as polymerization at temperatures greater than 25oC, claim 1) (paragraph [0080]), wherein it is known that free radical polymerization of MMA with AIBN is carried out at 60-70oC as evidenced by Matsuoka et al. (pg. 369, col 2, last partial paragraph; and pg. 369, Table 1). Konry et al. teach that a device containing the spheroids can be placed into a typical cell culture incubator for a period of hours, days, or weeks, and removed periodically for monitoring (interpreted as encompassing culturing for between 2-14 days, claim 1) (paragraph [0084], lines 5-8). Konry et al. teach that the matured cell spheroids are useful for studies of a variety of agents or test substances, such as antitumor agents, wherein the microfluidic device containing the microspheroids in the incubation chamber are perfused with aqueous solution, such as culture medium, containing the test substance, wherein the cell spheroids are monitored using a suitable technique, such as fluorescence microscopy, a cell viability assay, or other method to determine a state of interest of the cells, such that the microfluidic device can be used to screen different antitumor agents against the tumor cells of a particular patient, such as a human or other mammalian subject, to determine an effective agent or combination of agents for chemotherapeutic intervention for the patient (interpreted as receiving a tissue sample from a patient tumor; dissociating; matured cells; assaying; encompassing a biopsy; and PDMOS for budding structures or hollow structures of cells replicating the structure of the patient tumor, claims 1, 23 and 25) (paragraph [0094]). Konry et al. teach in Example 3, that Figures 6A and 6B show adriamycin resistant MCF7 cell spheroids at 96 hour incubation without doxorubicin (interpreted as incubating for 4 days) and at 48 hour incubation with doxorubicin (interpreted as incubating for 2 days), wherein the red fluorescence in Figure 6B indicates cell toxicity of the doxorubicin (interpreted as incubating for 2-4 days; and assay one or more drug therapies; assaying in parallel to each drug therapy; and different concentrations of doxorubicin, claims 1, 2 and 8) (paragraph [0099], lines 1-5; and Figs. 6A and 6B). Konry et al. teach the sensitivity of co-cultured MCF7 and HS5 cells to a combination of antitumor agents (e.g., doxorubicin with and without paclitaxel) as shown in Figure 8, wherein there was a statistically significant drop in viability upon combination treatment as compared to the single drug regimen (interpreted as assay one or more drug therapies; assaying in parallel to each drug therapy; characterizing a response to one or more drug therapies; and different concentrations of paclitaxel, claims 1-3 and 8) (paragraph [0101]; and Fig. 8). Konry et al. teach that Figures 7A-7D compare the effect of doxorubicin on 2D cell monolayers and 3D cell spheroids containing MCF7 cells including changes in viability between 2D monolayers and 3D spheroids of MCF7 adriamycin resistant cells upon treatment with varying concentrations of doxorubicin of 800 nM to 12800 nM (interpreted as varying the concentration of one or more drug; and different drug carriers, claim 8) (paragraph [0073], lines 1-6; and Figure 7). 
Regarding claim 4, Konry et al. teach that the cell spheroids were housed in a microfluidic device for 14 days and continuously perfused with fresh culture medium, and the cell viability was checked after 1, 4, and 14 days using the LIVE/DEAD assay, such that as shown in Figure 5, there was no statistically significant change in the cell viability over a period of 14 days, after which about 99% of the cells were alive (interpreted as time between receiving an characterizing a response encompasses less than 21 days, claim 4) (paragraph [0097]; and Figure 5). 
claim 10, Konry et al. teach that the microchambers or docking stations can be arranged in an array of 1000 or more ordered positions for monitoring and analysis (interpreted as forming more than 1000 PDMOS, claim 10) (paragraph [0085], lines 15-17).
	Regarding claim 14, Konry et al. teach that the microchannels connected to the microchambers have a diameter in the range from about 50 microns to about 400 microns (interpreted as encompassing a microchannel diameter of 100 microns or greater, claim 14) (paragraph [0023]).
	Konry et al. do not specifically exemplify a density of less than 5 x 106 cells/mL; or a flow rate of about 0.01 mL per min to about 100 mL/min (instant claim 1, in part); a density of less than 3 x 106 cells per mL; or a density of less than 1 x 105 cells per mL (instant claim 30).
	Regarding claims 1 (in part), 29 and 30, Desai et al. teach a multilayer microculture capable of modeling complex in vitro structures, such as mammalian tissues and organ structures, along with methods for producing such a microculture, and using such microcultures for assaying for modulators of cell-cell interaction, cell migration, cell proliferation, cell adhesion or cellular or organismal physiology; and/or for identifying hazardous materials such as environmental toxins and pollutants (e.g., carcinogenic compounds) (Abstract). Desai et al. teach a flexible and cost-effective approach to multilayer microculturing of cells that provides a more accurate mimic of in vivo tissues than approaches known in the art, such that microculturing is being readily adapted to the culturing of multiple layers of a single cell type, to the culturing of multiple cell types in individual layers of a microculture, and to the culturing of mixed cell populations in one or more layers of a microculture, wherein each layer of the microcultures contains in addition to cells, a biopolymer capable of polymerizing to provide a three-dimensional architectural framework for cell culture that approaches the in vivo microculture of most cells of multicellular organisms (paragraph [0012], lines 1-14). Desai et al. teach a method for monitoring physiological health comprising: (a) obtaining a biological sample from a subject; (b) incorporating a biological sample into at least one layer of a multilayer microculture; (c) incubating the microculture; and (d) measuring the culture development in the presence of the biological sample relative to the culture development in the absence of the biological sample, wherein a difference in response relative to a microculture lacking said biological sample provides an indication of the physiological health of the subject, such that any property or characteristic of culture development known in the art or disclosed herein can be subject to measurement including cell viability, cell proliferation, cell migration, cell adhesion, (e.g., spatial patterning), and extracellular signaling (interpreted as receiving a tissue sample from a patient, claim 1) (paragraph [0017]). Desai et al. teach a method for identifying a modulator of cell proliferation (interpreted as assaying for one or more drug therapies, claim 1) (paragraph [0021], lines 1-3). Desai et al. teach that many cellular or tissue activities are amenable to detection in the microdevice including: diffusion rate of the drugs in to the layered tissues in the transported flow channel; cell morphology and differentiation changes at different layers; cell locomotion, apoptosis, and the like; and that the effects of various drugs on different types of cells located at different layers of the three-dimensional system can be assessed (paragraph [0046], lines 48-55). Desai et al. teach that different biopolymer matrices can be used in generating multilayer structures including collagen, modified collagen, Matrigel, fibrin, and the like, wherein all of the biopolymers are maintained in solution phase to serve as a carrier for cells by mixing with a cell suspension, and then polymerization is induced within the microstructure by conventional manipulations such as changing a physical condition like temperature, osmolarity, ion strength, or the like, such that after polymerization, cells remain viable in the 3-D biopolymer matrices, adhering to the fiber networks (paragraph [0066]). Desai et al. teach that because polymerization of all these matrix materials is finally controlled by temperature, the pre-polymer solution delivered into the channels by pressure-driven microfluidics should be kept at low temperature (interpreted as driving the dissociated tissue sample and unpolymerized matrix material through one or more channels; and encompassing a temperature of 20oC or less, claim 1) (paragraph [0067], lines 32-35 and 41-45). Desai et al. teach in Figure 3 that cell concentration is influenced by several parameters including: cell type, cell concentration, matrix type, matrix composition, substrate surface chemistry, and time, such that the thickness of each layer can be controlled at the microscale size; and that the initial cell concentration was fixed at 3 x 105 cells/mL, wherein Figure 3 shows contraction of cells over days, and indicates cell densities in collagen and collagen-chitosan of 1 x 105 cells/mL (interpreted as a density of less than 5 x 106 cells per mL; a density of less than 3 x 106 cells per mL; and encompassing a density of less than 1 x 105, claims 1, 29 and 30) (paragraph [0072], lines 1-4 and 15-16). Desai et al. teach that effective flow rate is dependent on many factors including effective channel height, channel width, mechanical properties of cell-matrix of the first layer, viscosity of the second layer fluids, and the like (paragraph [0076], lines 21-25). Desai et al. teach that typical biopolymers will begin polymerizing at temperatures above 10oC; and that most cells die quickly at temperatures below 20oC, such that suitable delivery rates have been found to include rates of 5-10 microliters/min (interpreted as encompassing a temperature of 20oC or less; and 0.01 ml/min, claim 1) (paragraph [0076], lines 1-5 and 31-42; and Figure 3). Desai et al. teach that because the first layer of cells is secured by adhesive molecules, the range of effective flow rates for delivering the second layer can be quite large, from 1 microliter/min to 10 mL/min (interpreted as encompassing a flow rate of 0.01 ml/min to 100 mL/min, claim 1) (paragraph [0075], lines 14-17).
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of creating a three-dimensional system comprising a multilayer microculture capable of modelling complex tissue microarchitecture found in vivo as disclosed by Desai et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the microfluidic method of producing three-dimensional cell spheroids that mimic the heterogeneity of a tumor mass for use in screening different antitumor agents as disclosed by Konry et al. to include a method of producing a three-dimensional, microscale, single layer or multilayer microculturing structures as exemplified by Desai et al. with a reasonable expectation of success in the high throughput, microfluidic generation of three-dimensional cell spheroids that can comprise the tumor cells of a particular patient as taught by Konry et al. that comprise a single-cell type, multiple-cell types, and/or mixed-cell types in one or more layers of a in vivo tissue conditions as taught by Desai et al., such that cell microarrays can be produced that provide a flexible and cost-effective method to measure and/or monitor multiple properties or characteristics of culture development including cell viability, cell proliferation, cell migration, or cell adhesion; and/or in producing a cell array that can be used as a drug screening model for the identification of new antitumor agents including the identification of an effective drug treatment regimen using a patient’s own tumor cells.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1-4, 8, 10, 14, 15, 19, 23, 25, 29 and 30 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639